Citation Nr: 1542476	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  07-27 763	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to initial increased ratings for depressive disorder not otherwise specified associated with right total knee arthroplasty, evaluated as 30 percent disabling prior to June 20, 2011; as 50 percent disabling from June 20, 2011, to June 5, 2013; and as 70 percent disabling from June 6, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to May 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

In October 2006, the Board granted service connection for a depressive disorder.  In November 2006, the RO assigned a 30 percent disability rating for depressive disorder not otherwise specified associated with right total knee arthroplasty effective July 1, 2002.

In August 2008, the Veteran and his spouse testified at a Travel Board hearing held before an acting Veterans Law Judge who is no longer employed at the Board and a copy of the transcript has been associated with the electronic record.

The appeal regarding the increased rating claim was previously before the Board in September 2009 and February 2011 and was remanded for further development.  

In a September 2011 rating decision, the Appeals Management Center (AMC) evaluated the Veteran's depressive disorder as 50 percent disabling effective from June 20, 2011.  In May 2013, the Board remanded the increased rating claim for further development.  In a June 2013 rating decision, the AMC evaluated the Veteran's depressive disorder as 70 percent disabling effective from June 6, 2013.

In January 2014, the Board denied the claim of entitlement to initial increased ratings for depressive disorder not otherwise specified associated with right total knee arthroplasty, evaluated as 30 percent disabling prior to June 20, 2011; as 50 percent disabling from June 20, 2011, to June 5, 2013; and as 70 percent disabling from June 6, 2013, and remanded a claim of entitlement to total disability rating based on individual unemployability (TDIU).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In February 2015, the Court issued an order granting a partial motion for remand that vacated the Board's decision denying the claim of entitlement to initial increased ratings for depressive disorder not otherwise specified associated with right total knee arthroplasty, evaluated as 30 percent disabling prior to June 20, 2011, as 50 percent disabling from June 20, 2011, to June 5, 2013; and as 70 percent disabling from June 6, 2013.  The increased rating issue is before the Board but the TDIU issue is not.


FINDING OF FACT

On September 15, 2015, the Board was notified by the Social Security Administration that the appellant died in August 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


